UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7449


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

QUINBY BOYD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:15-cr-00298-RJC-DSC-1)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quinby Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Quinby Boyd appeals the district court’s orders denying his motion for

compassionate release and dismissing his motion for reconsideration. We have reviewed

the record on appeal and conclude that the district court did not abuse its discretion in

denying relief. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing

standard), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm. United States v.

Boyd, No. 3:15-cr-00298-RJC-DSC-1 (W.D.N.C. Sept. 20, 2021 & Oct. 7, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2